                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 KENYA YVONNIA COLLINS,
 Plaintiff,

 v.                                                      Case No. 18–CV–00643–JPG–MAB

 COMMISSIONER OF SOCIAL SECURITY,
 Defendant.

                                      JUDGMENT

       This matter having come before the Court and Plaintiff Kenya Yvonnia Collins having

failed to prosecute,

       IT IS HEREBY ORDERED AND ADJUDGED that the claims against Defendant

Commissioner of Social Security are DISMISSED WITH PREJUDICE.



Dated: Wednesday, March 18, 2020                MARGARET M. ROBERTIE
                                                CLERK OF COURT

                                                s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
